Matter of JPMorgan Chase Bank N.A. (2021 NY Slip Op 01584)





Matter of Jpmorgan Chase Bank N.A.


2021 NY Slip Op 01584


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, AND TROUTMAN, JJ.


201 CA 20-00669

[*1]THE FINAL ACCOUNT OF JPMORGAN CHASE BANK N.A. (SUCCESSOR BY CONVERSION TO JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO THE CHASE MANHATTAN BANK, SUCCESSOR BY MERGER TO THE CHASE MANHATTAN BANK, N.A., SUCCESSOR BY MERGER TO CHASE LINCOLN FIRST BANK, N.A., SUCCESSOR IN INTEREST TO LINCOLN FIRST BANK, N.A.), AS TRUSTEE OF THE TRUST UNDER THE LAST WILL AND TESTAMENT OF LUCY GAIR GILL, DECEASED, FOR THE BENEFIT OF MARY GILL ROBY, ET AL., PETITIONER-RESPONDENT. WILLIAM S. ROBY, III, OBJECTANT-APPELLANT.


WILLIAM S. ROBY, III, OBJECTANT-APPELLANT PRO SE.
NIXON PEABODY LLP, ROCHESTER (ERIC M. FERRANTE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an amended decree of the Surrogate's Court, Monroe County (John M. Owens, S.), entered October 4, 2018. The amended decree, among other things, awarded the attorney for petitioner $88,461 in attorneys' fees. 
It is hereby ORDERED that the amended decree is unanimously affirmed without costs.
Memorandum: On a prior appeal, we modified a decree by vacating the award of attorneys' fees, costs and disbursements and remitting the matter to Surrogate's Court for a determination whether those fees, costs and disbursements were reasonable (Matter of JPMorgan Chase Bank, N.A. [Roby], 158 AD3d 1224 [4th Dept 2018]). Objectant now appeals from an amended final decree of the Surrogate that, inter alia, awarded $88,461 in attorneys' fees for the attorney for petitioner. We affirm. In determining the amount of attorneys' fees, the Surrogate properly considered " 'the time spent, the difficulties involved in the matters in which the services were rendered, the nature of the services, the amount involved, the professional standing of the counsel, and the results obtained' " (Matter of HSBC Bank USA, N.A. [Campbell], 150 AD3d 1661, 1663 [4th Dept 2017], quoting Matter of Potts, 213 App Div 59, 62 [4th Dept 1925], affd 241 NY 593 [1925]). Contrary to objectant's contention, the Surrogate did not abuse his discretion in determining that an award of approximately 10% of the gross value of the trust was reasonable under the facts of this case (cf. Matter of Mahnk, 138 AD2d 939, 940 [4th Dept 1988]; see generally Matter of Birnbaum, 159 AD2d 997, 997 [4th Dept 1990], appeal dismissed 76 NY2d 783 [1990], lv denied 76 NY2d 709 [1990]). We have considered objectant's remaining contentions and conclude that they are without merit.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court